PER CURIAM.
In this workers’ compensation case, the claimant appeals the denial of certain past and future medical bills and the denial of a claim for temporary total disability for the month of July, 1983, and temporary partial disability for the month of August, 1983.
Claimant was injured in a compensable accident on September 3, 1982. The claim for various medical bills was heard on July 21, 1983. This claim was denied. A claim for temporary total disability for July and temporary partial disability for August was heard on November 22, 1983 and denied on the basis that the claim was ripe for adjudication at the July hearing and was subsequently barred. We affirm the denial of all the medical bills claimed. We reverse the denial of the temporary total disability for July and the temporary partial disability for August under the authority of Chisholm v. McCormick, 437 So.2d 699 (Fla. 1st DCA 1983). Given the statutory timetables and notice provisions involved in pursuing a workers’ compensation claim, the disability claims for July and August were *582not ripe for the July hearing and should not have been barred at the subsequent November hearing. See Sections 440.20(2), 440.20(4), 440.185(10), Florida Statutes (1981), and Rule 8, Workers’ Compensation Rules of Procedure.
The order barring the disability benefits is reversed and the cause remanded for a determination on the merits of the claim for temporary total disability and temporary partial disability for the months of July and August, 1983.
BOOTH, SMITH and THOMPSON, JJ., concur.